DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/22/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 08/22/2022, claims 1, 10, and 14 have been amended; claims 2 and 15 have been cancelled. 
Claims 1, 3-14, and 16-20 have been examined and are pending; claims 1, 10, and 14 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the objections to claim 10, the objections is withdrawn as the claim have been amended.
Applicants’ arguments in the instant Amendment, filed on 08/22/2022with respect to the prior-art rejections to claims 1, 3-14, and 16-20, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claims 1, 10, and 14, the Applicant submits that the applied PriorArt does not teach the amended limitations of the independent claims, where the limitation of cancelled claim 2 and 15 are incorporated with refined limitation, and argued that the applied PriorArt, Remien, fails to teach the amended limitation that has been added to the independent claims narrowing the scope, for the consideration of withdrawal of the PriorArt rejections.
Providing the evidence, the Applicant submits that he encryption flag 140 and the CRC 190 of Remein are stored in predefined locations in the envelope header structure, and the predefined locations for storing the encryption flag 140 and the CRC 190 are separated as shown in FIG. 1 of Remein, which are different from a bypass flag being stored in a remaining bit of space of the flash device that is originally allocated for storing the E2E DPP, where the bypass flag indicates whether the user data has been encrypted, and the E2E DPP is generated according to user data and is arranged to determine whether read data has error bits (Applicant Arguments/Remarks, 08/22/2022, pages 10-12).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that PriorArt, Remien, teaches the addressed amended limitation, as applied to in the rejection.  The Examiner disagrees with the Applicant’s analysis that the position/placement of the flag, as mapped by the teaching of Remien, is not supported by Remien that is originally allocated for storing the E2E DPP, and therefore fails to teach the scope of the claim.
The claim limitation does not capture any scope of the generation or allocation of the E2E DPP data, specifying any specific algorithm, that might highlight the function of the inventive solution. 
The patentable value to the limitation of a claim is what elements and functions that the claim recites in claiming the invention. In terms of broadest reasonable claim interpretation, it is irrelevant, as to what the space/bit/position of the flag originally allocated for; what it is matter is that there is a space/bit/position that indicates a flag, a flag associated with data encryption. The reference, Remien shows having the encryption flag, along with the remaining error detection code, and performs function similar to the claimed feature, and therefore teaches the limitation. 
Additionally, as to the dependent claims 3-9, 11-13, and 16-20, the Applicant argues that the claims distinguished from the cited art at least by virtue of their dependency (Applicant Arguments/Remarks, 08/22/2022, page 12).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 3-9, 11-13, and 16-20 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 3-9, 11-13, and 16-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canter (“Canter,” US 20160232109, published on 08/11/2016), in view of Remein (“Remein,” US 20180316435, published on 11/01/2018).
As to claim 1, Canter teaches an apparatus for encrypting and decrypting user data (Canter: pars 0010, 0017-0018, teaches of methods and device for encrypting/decrypting sensitive data using a dedicated memory device), comprising: a memory (Canter: pars 0010, 0017-0018; Fig 1, the dedicated memory device, including encryption/decryption engines); 
a flash interface controller (Canter: pars 0010, 0017-0018; Fig 1, a static random access memory (SRAM) coupled with a control circuitry [i.e.  flash interface controller] performs as interface, and is get used to control data flow in and out of a flash memory for a host system processor), coupled to a flash device and the memory (Canter: pars 0010, 0017-0018; Fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry), arranged to operably read the user data, [ ] from the memory (Canter: pars0017-0018; 0023, 0027, storing and transmitting data in and out of the flash memory. Data originating from the host system processor is written in the flash memory after encrypted by the encryption engine); and 
program the user data, [ ] into the flash device (Canter: pars 0023, 0027, the flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine).
While Canter teaches of transmitting and storing data into a flash memory, and uses a program flag to perform the encryption before storing into the flash memory, as addressed above, and additionally teaches of the matter of performing read/write operation faster from the memory to the host system (see Canter: pars 0018, 0028), Canter does not explicitly teaches a bypass-flag writing circuit, coupled to the memory, arranged to operably write a bypass flag in a remaining bit of space of the memory that is originally allocated for storing an End-to- End Data Path Protection (E2E DPP), wherein the bypass flag indicates whether user data has been encrypted; [read] the E2E DPP and the bypass flag; [program] the E2E DPP and the bypass flag; and wherein the E2E DPP is used generated according to the user data and is arranged to determine whether read data has error bits.
However, in an analogous art, Remein teaches a bypass-flag writing circuit, coupled to the memory, arranged to operably write a bypass flag in a remaining bit of space of the memory (Remein: pars 0008-0009, teaches that a packet comprising bit(s) used as a flag), that is originally allocated for storing an End-to- End Data Path Protection (E2E DPP), wherein the bypass flag indicates whether user data has been encrypted; [read] the E2E DPP and the bypass flag; and [program] the E2E DPP and the bypass flag (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value); and 
wherein the E2E DPP is used generated according to the user data and is arranged to determine whether read data has error bits (Remein: pars, 0011, 0042, 0045, teaches cyclic redundancy check (CRC) field, and CRC error-detecting code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Remein with the method/apparatus of Canter for the benefit of providing a user with a means for using a encryption flag so that system identifies if the data stored in flash memory requires encryption or stored as encrypted, so that the decryption process can be taken based on the information, and obviously bypassing the encryption/decryption process when flag indicates not to do so for saving time/computation process, while remaining bytes performs in error bit detecting (Remein: pars 0008-0009, 0042). 
As to claim 3, the combination of Canter and Remein teaches the apparatus of claim 1, 
Remein further teaches further teaches wherein the bypass-flag writing circuit comprises: a verification-code generator, arranged to operably generate the E2E DPP according to the user data and store the E2E DPP in originally allocated space of the memory; and a multiplexer, arranged to operably output "1" or "0" to the remaining bit of the space of the memory (Canter: 0023, 0026, teaches various types of memory. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value [i.e. 0/1 or yes/no]).
As to claim 4, the combination of Canter and Remein teaches the apparatus of claim 3, 
Remein further teaches further teaches wherein the verification-code generator is a 15-bit Cyclic Redundancy Check (CRC) encoder (Remein: pars, 0011, 0042, 0045, teaches cyclic redundancy check (CRC) field, and CRC error-detecting code).
As to claim 5, the combination of Canter and Remein teaches the apparatus of claim 1, 
Canter and Remein further teaches further teaches wherein the bypass-flag writing circuit is a Direct Memory Access (DMA) controller, arranged to operably read the user data from a Dynamic Random Access Memory (DRAM) outside of the apparatus and output "1" or "0" to the remaining bit of the space of the memory the verification-code generator is a 15-bit Cyclic Redundancy Check (CRC) encoder (Canter: 0023, 0026, teaches various types of memory. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value [i.e. 0/1 or yes/no]).
As to claim 6, the combination of Canter and Remein teaches the apparatus of claim 1, 
Remein further teaches further teaches wherein the bypass-flag writing circuit is a processing unit, arranged to operably write "1" or "0" to the remaining bit of the space of the memory according to a setting of a register or information carried by a host write command (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value [i.e. 0/1 or yes/no]).
As to claim 7, the combination of Canter and Remein teaches the apparatus of claim 1, 
Canter and Remein further teaches further teaches comprising: a user-data and flag checker, coupled to the memory, wherein the flash interface controller is arranged to operably read the user data and the bypass flag from the flash device and store them in the memory, the user-data and flag checker is arranged operably to read the bypass flag from the memory and outputs the bypass flag to an encryption-and-decryption controller, and the encryption-and-decryption controller is arranged to operably configure a decryption path or a bypass path that makes the user data passed through according to the bypass flag, wherein the decryption path comprises an encryption-and-decryption engine, the bypass path does not include the encryption-and-decryption engine, and the encryption-and-decryption engine is arranged to operably decrypt the user data using a key (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 8, the combination of Canter and Remein teaches the apparatus of claim 7, 
Remein further teaches further teaches the encryption-and-decryption controller is arranged to operably configure components of the apparatus to form the decryption path or the bypass path (Remein: pars 0008-0009, teaches that a packet comprising bit(s) used as a flag).
As to claim 9, the combination of Canter and Remein teaches the apparatus of claim 7, 
Canter further teaches further teaches wherein the encryption-and-decryption engine implements Advanced Encryption Standard (AES) algorithm (Canter: 0017, teaches of Advanced Encryption Standard (AES) for encryption/decryption).
As to claim 10, Canter teaches an apparatus for encrypting and decrypting user data (Canter: pars 0010, 0017-0018, teaches of methods and device for encrypting/decrypting sensitive data using a dedicated memory device), comprising: 
a flash interface controller (Canter: pars 0010, 0017-0018; Fig 1, a static random access memory (SRAM) coupled with a control circuitry [i.e.  flash interface controller] performs as interface, and is get used to control data flow in and out of a flash memory for a host system processor), coupled to a flash device (Canter: pars 0010, 0017-0018; Fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry), arranged to operably read user data [ ]from the flash device and store the user data [ ] in a memory Canter: pars0017-001; 0023, 0027, storing and transmitting data in and out of the flash memory. Data originating from the host system processor is written in the flash memory after encrypted by the encryption engine; 
a user-data and flag checker, coupled to the flash interface controller, arranged to operably output (Canter: pars 0010, 0017-0018; Fig 1, a static random access memory (SRAM) coupled with a control circuitry [i.e.  flash interface controller] performs as interface, and is get used to control data flow in and out of a flash memory for a host system processor, where the flash memory is NAND or NOR type flash memory, and coupled to the SRAM and control circuitry. uses a program flag to perform the encryption before storing into the flash memory); and 
an encryption-and-decryption controller, coupled to the user-data and flag checker, arranged to operably [ ], configure a decryption path [ ], wherein the decryption path comprises an encryption-and-decryption engine, [ ] , and the encryption-and-decryption engine is arranged to operably decrypt the user data using a key (Canter: pars 0010, 0017-0018, 0023, 0027; Fig 1, the dedicated memory device, including encryption/decryption engines. Storing and transmitting data in and out of the flash memory. Data originating from the host system processor is written in the flash memory after encrypted by the encryption engine).
While Canter teaches of transmitting and storing data into a flash memory, and uses a program flag to perform the encryption before storing into the flash memory, as addressed above, and additionally teaches of the matter of performing read/write operation faster from the memory to the host system (see Canter: pars 0018, 0028), Canter does not explicitly teaches a bypass-flag, and [store] the bypass flag; wherein the bypass flag is stored in a remaining bit of space of the memory that is originally allocated for storing an End-to-End Data Path Protection (E2E DPP) to indicate whether the user data has been encrypted; receive the bypass flag, a bypass path that makes the user data passed through according to the bypass flag, the bypass path does not include the encryption-and-decryption engine; and wherein the E2E DPP is used generated according to the user data and is arranged to determine whether read data has error bits.
However, in an analogous art, Remein a bypass-flag, and [store] the bypass flag (Remein: pars 0008-0009, teaches that a packet comprising bit(s) used as a flag), wherein the bypass flag is stored in a remaining bit of space of the memory that is originally allocated for storing an End-to-End Data Path Protection (E2E DPP) to indicate whether the user data has been encrypted; and receive the bypass flag, a bypass path that makes the user data passed through according to the bypass flag, the bypass path does not include the encryption-and-decryption engine (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value); and 
wherein the E2E DPP is used generated according to the user data and is arranged to determine whether read data has error bits (Remein: pars, 0011, 0042, 0045, teaches cyclic redundancy check (CRC) field, and CRC error-detecting code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Remein with the method/apparatus of Canter for the benefit of providing a user with a means for using a encryption flag so that system identifies if the data stored in flash memory requires encryption or stored as encrypted, so that the decryption process can be taken based on the information, and obviously bypassing the encryption/decryption process when flag indicates not to do so for saving time/computation process , while remaining bytes performs in error bit detecting (Remein: pars 0008-0009, 0042). 
As to claim 11, the combination of Canter and Remein teaches the apparatus of claim 10, 
Canter and Remein further teaches further teaches wherein the encryption-and-decryption controller is arranged to operably configure components of the apparatus to form the decryption path or the bypass path (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 12, the combination of Canter and Remein teaches the apparatus of claim 10, 
Canter and Remein further teaches further teaches comprising: a host bridge controller, coupled to the decryption path or the bypass path, arranged to operably output the user data or the decrypted user data to a host-side (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine, and the stored data is read/retrieved from the flash drive after the decryption. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 13, the combination of Canter and Remein teaches the apparatus of claim 10, 
Canter and Remein further teaches further teaches comprising: a Direct Memory Access (DMA) controller, coupled to the decryption path or the bypass path, arranged to operably store the user data or the decrypted user data in a Dynamic Random Access Memory (DRAM) outside of the apparatus, thereby enabling a host-side to obtain the user data or the decrypted user data from the DRAM (Canter: 0023, 0026, teaches various types of memory. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 14, Canter teaches a method for encrypting and decrypting user data (Canter: pars 0010, 0017-0018, teaches of methods and device for encrypting/decrypting sensitive data using a dedicated memory device), comprising: programming user data [ ] into a flash device (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine).
While Canter teaches of transmitting and storing data into a flash memory, and uses a program flag to perform the encryption before storing into the flash memory, as addressed above, and additionally teaches of the matter of performing read/write operation faster from the memory to the host system (see Canter: pars 0018, 0028), Canter does not explicitly teaches an End-to-End Data Path Protection (E2E DPP) and a bypass flag, and wherein the bypass flag is stored in a remaining bit of space of the flash device that is originally allocated for storing the E2E DPP, and the bypass flag indicates whether the user data has been encrypted; wherein the E2E DPP is used generated according to the user data and is arranged to determine whether read data has error bits.
However, in an analogous art, Remein teaches an End-to-End Data Path Protection (E2E DPP) and a bypass flag (Remein: pars 0008-0009, teaches that a packet comprising bit(s) used as a flag), and wherein the bypass flag is stored in a remaining bit of space of the flash device that is originally allocated for storing the E2E DPP, and the bypass flag indicates whether the user data has been encrypted (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value); and 
wherein the E2E DPP is used generated according to the user data and is arranged to determine whether read data has error bits (Remein: pars, 0011, 0042, 0045, teaches cyclic redundancy check (CRC) field, and CRC error-detecting code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Remein with the method/apparatus of Canter for the benefit of providing a user with a means for using a encryption flag so that system identifies if the data stored in flash memory requires encryption or stored as encrypted, so that the decryption process can be taken based on the information, and obviously bypassing the encryption/decryption process when flag indicates not to do so for saving time/computation process , while remaining bytes performs in error bit detecting (Remein: pars 0008-0009, 0042).
As to claim 16, the combination of Canter and Remein teaches the method of claim 14, 
Canter and Remein further teaches further teaches comprising: programming "1" or "0" into the remaining bit of the flash device according to a setting of a register or information carried by a host write command (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value [i.e. 0/1 or yes/no]).
As to claim 17, the combination of Canter and Remein teaches the method of claim 14, 
Canter and Remein further teaches further teaches comprising: configuring an encryption path or a bypass path according to a setting of a register or information carried by a host write command, wherein the encryption path comprises an encryption-and- decryption engine, the bypass path does not include the encryption-and-decryption engine and the encryption-and-decryption engine encrypts the user data using a key (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 18, the combination of Canter and Remein teaches the method of claim 14, 
Canter and Remein further teaches further teaches comprising: reading the bypass flag from the flash device; configuring a decryption path or a bypass path that makes the user data passed through according to the bypass flag, wherein the decryption path comprises an encryption-and-decryption engine, the bypass path does not include the encryption-and-decryption engine and the encryption-and-decryption engine decrypts the user data using a key; and outputting the user data or the decrypted user data to a host-side (Canter: pars 0017-0018, 0023, 0027; fig 1, the memory device includes a NAND or NOR type flash memory coupled to the SRAM and control circuitry. The flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine, and the stored data is read/retrieved from the flash drive after the decryption. Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
As to claim 19, the combination of Canter and Remein teaches the method of claim 14, 
Canter further teaches further teaches wherein the method is performed by a flash controller coupled between the flash device and a host-side (Canter: pars 0017-0018, 0023, 0027; fig 1, the flash memory gets programmed with data originated from the host system processor, and set the program flag, and any data originating from the host system processor is written in the flash memory after encrypted by the encryption engine, and the stored data is read/retrieved from the flash drive to the host system after the decryption).
As to claim 20, the combination of Canter and Remein teaches the method of claim 14, 
Remein further teaches further teaches wherein the E2D DPP is a 15-bit Cyclic Redundancy Check (CRC) and a length of the remaining bit is one (Remein: pars 0008-0009, 0042, 0045, the packet including a CRC error-detecting code, and the flag indicates that the packet is encrypted or not based on the Boolean value).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439